Title: To James Madison from Albert Gallatin, 5 March 1813
From: Gallatin, Albert
To: Madison, James


Dear SirMarch 5. 1813
We have hardly money enough to last till the end of the month. The loan is opened for 12th & 13th inst. The result will be known here (Boston & Charleston excepted) on Tuesday or Wednesday 17th inst. If therefore there be any arrangements discretionary with the President, such as the organization of the 20 regiments of 12 months men, building ships &c, and which are susceptible of extension or curtailment according to our resources, it is desirable that they should not be concluded till after that day (only 12 days hence), as we will then be enabled to form a correct estimate of our prospects; and it is better in case of failure to limit ourselves to what is strictly necessary than to be compelled to take retrograde steps. In the mean while, the prospect not being favourable, permit me earnestly to submit the propriety of cutting by the root militia expenses & of reducing the Western expenditure to what is necessary for defensive operations, relying exclusively on the possession of the Lakes for any thing of an offensive nature.
With respect to the enclosed, my reliance on Parish is not great; and he had positively refused to join with LeRoy & Bayard & with Mr Astor in making proposals for ten millions of the loan. I had set that going, and if it had succeeded, I would not have opened the loan by subscription. He now says that it would have been better to invite proposals. Respectfully Your’s
Albert Gallatin
